United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1115
                        ___________________________

               Timothy L. Ashford; Timothy L. Ashford, PC LLO

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

  Marcena Hendrix, in her official capacity and her individual capacity; State of
       Nebraska; Douglas County; John Does, 1-100; Jane Does, 1-100

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                          Submitted: November 29, 2022
                            Filed: December 12, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Timothy Ashford and his law firm, Timothy Ashford, PC LLO, appeal
following the district court’s1 adverse grant of summary judgment in their pro se
action raising claims under federal and state law. Following a careful review, we
conclude that the district court did not err in dismissing some defendants, see
Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (dismissal
under Federal Rule of Civil Procedure 12(b)(6) is reviewed de novo); granting
judgment for the remaining defendant, Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th
Cir. 2006) (grant of summary judgment is reviewed de novo); or denying Ashford’s
recusal motions, see Moran v. Clarke, 296 F.3d 638, 648 (8th Cir. 2002) (en banc)
(recusal decision is reviewed for abuse of discretion). Accordingly, we deny
appellants’ pending motions and affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Brian C. Buescher, United States District Court for the District
of Nebraska.

                                        -2-